Exhibit 10.76

EMPLOYMENT AGREEMENT

 

AGREEMENT, executed as of February 22, 2005 but effective as of January 1, 2005,
by and between Vornado Realty Trust (the “Company”) and Sandeep Mathrani
(“Employee”).

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

 

1.             Employment.   The Company hereby agrees to employ Employee as
Executive Vice President of the Company’s retail division (the “Retail
Division”) and Employee hereby accepts such employment, on the terms and
conditions hereinafter set forth.

 

2.             Term.   The period of employment of Employee by the Company
hereunder (the “Employment Period”) shall commence January 1, 2005 (the
“Commencement Date”), and shall continue until the fifth anniversary thereof;
provided that commencing on January 2, 2010 and upon each subsequent January 2,
the Employment Period shall be automatically extended for one additional year
unless either party gives written notice not to extend this Agreement prior to
six months before such extension would otherwise be effectuated. This Agreement
replaces in its entirety any and all prior employment agreements between the
Company and Employee and, as replaced, such prior employment agreements are
hereby terminated.

 

3.             Duties and Responsibilities.   During the Employment Period,
Employee will serve as Executive Vice President of the Retail Division in charge
of retail operations and retail development projects, will perform other
executive duties on behalf of the Company consistent with his position and shall
report to Michael Fascitelli and Steven Roth, or such other senior officer of
the Company as designated by the Chief Executive Officer of the Company.
Employee shall devote all of his working time, attention and energies during
normal business hours (other than absences due to illness or vacation) to the
performance of his duties for the Company.

 

4.             Place of Performance.   The principal place of employment of
Employee shall be at the Company’s executive offices in New York City or
Paramus, New Jersey.

 

5.             Compensation and Related Matters.

 

(a)   Base Salary and Bonus.   During the Employment Period the Company shall
pay Employee a base salary at the rate of not less than $1,000,000 per year
(“Base Salary”). Employee’s Base Salary shall be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. If
Employee’s Base Salary is increased by the Company, such increased Base Salary
shall then constitute the Base Salary for all purposes of the Agreement. In
addition to Base Salary, the Employee may be entitled to an annual incentive
bonus (“Bonus”) each fiscal year at the sole discretion of the Company, to be
payable at the same time as bonuses are paid to other executive

 

--------------------------------------------------------------------------------


 

officers. Notwithstanding the foregoing, Employee shall receive an annual bonus
of $500,000 for the Company’s current full fiscal year. In addition, the
Employee will receive a one-time bonus of $800,000 as of the date this Agreement
is approved by the Compensation Committee of the Company’s Board of Trustees.

 

(b)   Share Options.   Employee will be granted options (the “Options”) to
purchase 500,000 of the Company’s Common Shares of Beneficial Interest, par
value $.04 per share (“Shares”), pursuant to the Company’s 2002 Omnibus Share
Plan (the “2002 Plan”). To the maximum extent possible, such Options shall be
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), and otherwise shall be
non-qualified stock options. The Options will be (or have been) granted subject
to the general terms of the 2002 Plan and the share option agreement thereunder.

 

(i)            Such Options will be granted in three tranches as follows: (A)
300,000 of such Options (the “2005 Options”) have been granted as of February 8,
2005 and have a exercise price of $71.275 per Share; and (B) the remaining
200,000 will be granted, in one or two tranches, in 2006 or 2007 as the Employee
may determine and in such proportion as the Employee may determine. If the
Employee elects to have Options be granted in 2006, then such Options (the “2006
Options”) will be granted on such date in 2006 as the Compensation Committee or
other authorized party grants equity interests in the Company generally to
employees of the Company (the “Company-Wide Grant Date”) and will have an
exercise price per Share as is determined by such authorized party based on the
market value of the Shares on such date (“Grant Date Market Price”). If the
Employee elects to have Options be granted in 2007, then such Options (the “2007
Options”) will be granted on the Company-Wide Grant Date in 2007 and have an
exercise price per Share equal to the then applicable Grant Date Market Price.

 

(ii)           Each of the 2005 Options, the 2006 Options and the 2007 Options
will vest and become exercisable at a rate of 331/3% of the applicable number of
Options granted in 2005, 2006 and 2007, respectively, on the Annual Vesting Date
with respect to 2008, 2009 and 2010, in each case provided Employee remains an
employee of the Company on such respective dates. “Annual Vesting Date” means
January 20th of each applicable year, or if such date is not a business day, the
next succeeding business day; provided however, if this Agreement terminates on
or after January 1, 2010 but prior to January 20, 2010, the Annual Vesting Date
with respect to 2010 will be the last business day preceding the termination of
this Agreement.

 

(iii)          Notwithstanding the foregoing or anything else to the contrary in
this Agreement or in any applicable share option agreement, the Options will
accelerate and become fully exercisable if Employee is terminated pursuant to
Sections 6(e) or 6(f), or upon the sale of the Retail Division or the Company (a

 

2

--------------------------------------------------------------------------------


 

“Sale’’) and will be exercisable for a period of one year following any
termination of this Agreement.

 

(c) Benefit Plans.   Employee shall be entitled to participate in such existing
employee benefit plans and insurance programs offered by the Company, or which
it may adopt from time to time, for its employees generally, in accordance with
the eligibility requirements for participation therein. Nothing herein shall be
construed so as to prevent the Company from modifying or terminating any
employee benefit plans or programs, or employee fringe benefits, it may adopt
from time to time.

 

(d) Vacation.   Employee shall be entitled to four weeks vacation with pay for
each year during the Employment Period.

 

(e) Expenses.   The Company shall promptly reimburse Employee for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
executive officers of the Company.

 

(f) Automobile.   The Company shall provide Employee with an automobile and the
expenses of operating such automobile, including gas, oil, repairs and
insurance. Employee will receive a new car every three years or allowance
depending on Company’s policy at that time.

 

(g) Restricted Stock Grant.   The Employer will grant to the Employee 16,836
shares of restricted stock. Such restricted stock has been granted as of
February 8, 2005. The restricted stock is issued pursuant to the 2002 Plan. The
restricted stock is, and will be, granted subject to the general terms of the
2002 Plan and the restricted stock agreement thereunder. Such restricted stock
will vest at a rate of 331/3% on the Annual Vesting Date with respect to each of
2008, 2009 and 2010, in each case provided Employee remains an employee of the
Company on such respective dates. Notwithstanding the foregoing, the restricted
stock will earlier vest if the Employee’s employment is terminated pursuant to
Sections 6(b), (c), (e) or (f). Notwithstanding the foregoing, such restricted
stock will become fully vested upon a Sale.

 

6.             Termination.   Employee’s employment hereunder shall be
terminated upon the earliest of:

 

(a)   Expiration.   The expiration of the Employment Period unless extended as
provided in Section 2.

 

(b)   Death.   The death of Employee.

 

(c)   Disability.   If, as a result of Employee’s Disability, Employee shall
have been substantially unable to perform his duties hereunder for a period of
six consecutive months and within 30 days after written Notice of Termination is
given by the Company

 

3

--------------------------------------------------------------------------------


 

after such six-month period, Employee shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to terminate Employee’s employment hereunder for “Disability”. For purposes of
this Agreement, “Disability” shall have the same meaning as that term is defined
in the Company’s long term disability plan; provided, that, if no such plan
exists, “Disability” shall have the same meaning as provided in Section 22(e)(3)
of the Code.

 

(d)   Cause.   The Company terminates Employee for Cause. For purposes of this
Agreement, the Company shall have “Cause” to terminate Employee’s employment
upon Employee’s (i) willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Employee which identifies the manner in
which the Company believes that Employee has not substantially performed his
duties, (ii) willful misconduct which is economically injurious to the Company
or to any entity in control of, controlled by or under common control with the
Company (an “Affiliate”), including, but not limited to, any breach of Sections
9 and 10 hereof, or (iii) the conviction of, or plea of guilty or nolo
contendere to, a felony, or (iv) habitual drug or alcohol abuse which materially
impairs Employee’s ability to perform his duties hereunder.

 

(e)   Material Breach.   Employee terminates his employment for a material
breach of this Agreement by the Company. For purposes of this Agreement, a
“material breach” shall be deemed to occur upon a failure by the Company to
comply with any material provision of this Agreement which has not been
reasonably cured within 30 days after written notice of such noncompliance has
been given by Employee to the Company.

 

(f)    Without Cause. The Company shall have the right to terminate Employee’s
employment hereunder without Cause by providing Employee with a Notice of
Termination.

 

(g)   Voluntary Termination.   Employee may terminate this Agreement and
Employee’s employment hereunder at any time upon six months prior written notice
to the Company.

 

7.             Termination Procedure.

 

(a)   Notice of Termination. Any termination of Employee by the Company or by
Employee (other than termination pursuant to Section 6(a) or (b) hereof) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 13. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee under the provisions so indicated.

 

4

--------------------------------------------------------------------------------


 

(b)   Date of Termination.   “Date of Termination” shall mean (i) if Employee’s
employment is terminated by the expiration of this Agreement, the date of
expiration, (ii) if Employee’s employment is terminated by his death, the date
of his death, (iii) if Employee’s employment is terminated pursuant to Section
6(c) hereof, 30 days after Notice of Termination is given (provided that
Employee shall not have again become available for service on a regular basis
during such 30-day period), or (iv) if Employee’s employment is terminated
pursuant to Sections 6(d), 6(e), 6(f) or 6(g), the date specified in the Notice
of Termination.

 

8.             Amounts Due Upon Termination or During Disability.   In the event
Employee is disabled or his employment terminates during the Employment Period,
the Company shall provide Employee with the payments set forth below. Employee
acknowledges and agrees that the payments set forth in this Section 8 constitute
liquidated damages for termination of his employment during the Employment
Period.

 

(a)   During any period that Employee fails to perform his duties hereunder as a
result of Disability (“disability period”), Employee shall continue to receive
his Base Salary at the rate then in effect for such period until his employment
is terminated pursuant to Section 6(c) hereof; provided, that, payments so made
to Employee during the first six months of the disability period shall be
reduced by the sum of the amounts, if any, paid to the Employee at or prior to
the time of any such payment under disability benefit plans of the Company or
under the Social Security disability insurance program, and which amounts were
not previously applied to reduce any such payment. Employee shall also be
entitled to any other benefits or payments provided pursuant to any plan or
policy of the Company in accordance with such plan’s or policy’s terms.

 

(b)   If Employee’s employment is terminated pursuant to Sections 6(a), 6(d) or
6(g) the Company shall pay Employee his accrued but unpaid Base Salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, and the Company shall have no further obligations to Employee under
this Agreement; provided, that, Employee shall be entitled to any other benefit
or payment provided pursuant to any plan or policy of the Company in accordance
with such plan’s or policy’s terms.

 

(c)   If Employee’s employment is terminated pursuant to Sections 6(e), or 6(f),
the Company shall pay to Employee his (A) accrued and unpaid Base Salary through
the Date of Termination and (B) a payment (the “Severance Payment”) equal to the
Severance Multiple times the sum of (i) Employee’s then current Base Salary and
(ii) the average of the Bonus earned by Employee, if any, in each of the two
fiscal years immediately preceding the Date of Termination, or if Employee has
been employed less than two fiscal years, such average shall be deemed to be
$500,000. The payment described in clause (A) shall be made as soon as
administratively feasible following the Date of Termination and the payment as
described in clause (B) shall be paid ratably in accordance with the Company’s
customary payroll practices over the one-year period commencing, subject to
Section 8(e), 180 days following the Date of Termination. In

 

5

--------------------------------------------------------------------------------


 

addition, subject to Section 8(e), if Employee’s employment is terminated
pursuant to Section 6 (f), he shall be provided with an office and secretarial
support for the 90-day period following such termination. During the period from
the effective date of this Agreement until January 1, 2007, the “Severance
Multiple” will equal two, thereafter the “Severance Multiple” will equal one.

 

(d)   If Employee’s employment is terminated pursuant to Section 6(b), the
Company shall pay to Employee’s estate (i) his accrued but unpaid Base Salary
through the Date of Termination at the rate then in effect; and (ii) a pro rata
portion (based on the number of days elapsed in the Company’s fiscal year
through the Date of Termination) of Employee’s Bonus for the fiscal year in
which the Date of Termination occurs.

 

(e)   Notwithstanding Section 8(c) above, the Company will begin paying the
Severance Amount immediately following the Date of Termination if commencement
of such payment at such time will not violate the applicable requirements of
Section 409A of the Code. In addition, to the extent necessary or advisable to
avoid a violation of Section 409A of the Code, the Company will not be required
to provide Employee with continued use of an office and secretarial support
pursuant to Section 8(c) hereof.

 

9.             Confidential Information and Removal of Documents.

 

(a)   Employee agrees to keep secret and retain in the strictest confidence all
Confidential Information which relates to the Company and any of its Affiliates.
“Confidential Information” (a) means information (i) that is learned by Employee
from the Company or any Affiliate before or after the date of this Agreement
(other than Confidential Information that was known by Employee on a
nonconfidential basis prior to the disclosure thereof); (ii) that is
commercially valuable to the Company and (iii) that is not published or of
public record or otherwise generally known (other than through failure of
Employee to fully perform his obligations hereunder), and (b) includes, without
limitation, customer lists, client lists, trade secrets, pricing policies and
other business affairs of the Company and any of its Affiliates. Employee agrees
not to disclose any such Confidential Information to anyone outside the Company
or any of its Affiliates, whether during or after his period of service with the
Company, except (x) as such disclosure may be required or appropriate in
connection with his service or (y) when required to do so by a court of law, by
any governmental agency or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order his to divulge,
disclose or make accessible such information. Employee agrees to give the
Company advance written notice of any disclosure pursuant to clause (y) of the
preceding sentence and to cooperate with any efforts by the Company to limit the
extent of such disclosure.

 

(b)   All records, files, drawings, documents, models, equipment, and the like
relating to the Company’s business, which Employee has control over shall not be
removed from the Company’s premises without its written consent, unless such
removal is in the furtherance of the Company’s business or is in connection with
Employee’s

 

6

--------------------------------------------------------------------------------


 

carrying out his duties under this Agreement and, if so removed, shall be
returned to the Company promptly after termination of Employee’s employment
hereunder, or otherwise promptly after removal if such removal occurs following
termination of employment. Employee’s rolodex, telephone directory and similar
type items, and furniture, art work and property owned by Employee or otherwise
not owned by the Company shall not be deemed Company property and shall not be
covered by this Section 9(b). The Company shall be the owner of all trade
secrets and other products relating to the Company’s business developed by
Employee alone or in conjunction with others as part of his employment with the
Company.

 

10.           Non-Competition.

 

(a)   In consideration of the benefits to be provided to Employee hereunder,
Employee covenants that he will not, without the prior written consent of the
Company, during the Employment Period and the period of one year (the
“Restriction Period”) following his termination of employment for any reason
(other than pursuant to Sections 6(a), 6(c), 6(e) or 6(f)) engage in any way,
directly or indirectly, in the sourcing and execution of retail building
acquisition, development or leasing transactions on behalf of any public or
non-public real estate company operating in any metropolitan area where the
Retail Division of the Company (i) during the Employment Period is then
operating or (ii) operated during the six-month period preceding his termination
of employment.

 

(b)   Except with the prior written consent of the Company, Employee hereby
covenants and agrees that, at all times during the Employment Period and for a
period of one year immediately following his termination for any reason (other
than pursuant to Sections 6(a), 6(c), 6(e) or 6(f)), Employee shall not
represent, in connection with any retail building acquisition, development or
leasing transaction to which the Company or any of its Affiliates is a party,
any individual or entity who (i) is a tenant of the Company or any of its
Affiliates at any time during the Employment Period or (ii) was a tenant of the
Company or any of its Affiliates at any time during the six-month period
preceding his termination of employment.

 

(c)   Employee hereby covenants and agrees that, at all times during the
Employment Period and for a period of one year immediately following his
termination for any reason, Employee shall not employ or seek to employ any
person employed at that time by the Company or any of its Affiliates, or
otherwise encourage or entice such person or entity to leave such employment.

 

(d)   Employee acknowledges that the restrictions, prohibitions and other
provisions of this Section 10 are reasonable, fair and equitable in scope, terms
and duration, are necessary to protect the legitimate business interests of the
Company and are a material inducement to the Company to enter into this
Agreement. It is the intention of the parties hereto that the restrictions
contained in this paragraph be enforceable to the fullest extent permitted by
applicable law. Therefore, to the extent any court of competent jurisdiction
shall determine that any portion of the foregoing

 

7

--------------------------------------------------------------------------------


 

restrictions is excessive, such provision shall not be entirely void, but rather
shall be limited or revised only to the extent necessary to make it enforceable.

 

11.           Remedy.   Should Employee engage in or perfom, either directly or
indirectly, any of the acts prohibited by Sections 9 and 10, it is agreed that
the Company shall be entitled to immediately withhold any payments or benefits
to be made to Employee under Section 8 of this Agreement and shall be entitled
to full injunctive relief, to be issued by any competent court of equity,
enjoining and restraining Employee and each and every other person, firm,
organization, association, or corporation concerned therein, from the
continuance of such violative acts. The foregoing remedy available to Company
shall not be deemed to limit or prevent the exercise by the Company of any or
all further rights and remedies that may be available to the Company hereunder
or at law or in equity.

 

12.           Successors; Binding Agreement.   This Agreement shall be binding
upon and shall inure to the benefit of Employee, his heirs, executors,
administrators, beneficiaries and assigns and shall be binding upon and shall
inure to the benefit of the Company and its successors.

 

13.           Notice.   For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Employee:

Sandeep Mathrani

35 East 75th St., Penthouse C

New York, NY 10021

(212) 737-6690

 

If to the Company:

 

Vornado Realty Trust

888 7th Avenue

New York, NY 10019

Attention: President; and

 

Vornado Realty Trust

210 Route 4 East

Paramus, New Jersey 07652

Attention: Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.           Resolution of Differences Over Breaches of Agreement.   The
parties shall use good faith efforts to resolve any controversy or claim arising
out of, or relating to this Agreement or the breach thereof, first in accordance
with the Company’s internal review procedures, except that this requirement
shall not apply to any claim or dispute under or relating to Sections 9 or 10 of
this Agreement. If despite their good faith efforts, the parties are unable to
resolve such controversy or claim through the Company’s internal review
procedures, then such controversy or claim shall be resolved by arbitration in
Manhattan, New York, in accordance with the rules then obtaining of the American
Arbitration Association, and judgment upon the award rendered by the
Arbitrator(s) may be entered in any court having jurisdiction thereof. If any
contest or dispute shall arise between the Company and Employee regarding any
provision of this Agreement, the Company shall reimburse Employee for all legal
fees and expenses reasonably incurred by Employee in connection with such
contest or dispute, but only if Employee is successful in respect of
substantially all of Employee’s claims brought and pursued in connection with
such contest or dispute.

 

15.           Governing Law.   This Agreement is governed by, and is to be
construed and enforced in accordance with, the laws of the State of New York,
without regard to principles of conflicts of laws. If, under such law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation or ordinance, such portion shall be deemed
to be modified or altered to conform thereto or, if that is not possible, to be
omitted from this Agreement, and the invalidity of any such portion shall not
affect the force, effect and validity of the remaining portion hereof.

 

16.           Amendment.   No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Employee and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

17.           Survival.   The respective obligations of, and benefits afforded
to, Employee and Company as provided in Sections 9 and 10 of this Agreement
shall survive the termination of this Agreement.

 

18.           No Conflict of Interest.   During the Employment Period, Employee
shall not directly, or indirectly render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Board. Notwithstanding the foregoing, it is expressly understood and agreed
that the Employee’s maintenance of a limited partnership interest in the
entities listed on Exhibit B annexed hereto shall not constitute a conflict of
interest for purposes of this Agreement.

 

9

--------------------------------------------------------------------------------


 

19.           Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

20.           Entire Agreement.   This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.

 

21.           Section Headings.   The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

VORNADO REALTY TRUST

 

By:

/s/ Michael Fascitelli

Michael Fascitelli

 

EMPLOYEE

 

/s/ Sandeep Mathrani

 

SANDEEP MATHRANI

 

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

 

LIMITED PARTNERSHIP INTERESTS

 

1.             TREECO/25 East Limited Partnership

2.             TREECO/Hylan Limited Partnership

3.             Wappingers Associates, L.P.

4.             Portsmouth Associates, L.P.

 

12

--------------------------------------------------------------------------------